
	
		I
		111th CONGRESS
		1st Session
		H. R. 3084
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To restore Federal recognition to the Chinook Nation, and
		  for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Chinook Nation Restoration
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)The Chinook Nation made a significant
			 contribution to the historic journey of Meriwether Lewis and William Clark to
			 the Pacific Ocean by greeting the expedition and their company as well as
			 trading with them throughout the winter of 1805–1806.
				(2)The United States
			 subsequently recognized the Chinook Nation as an Indian tribe in the Anson Dart
			 (Tansy Point) Treaty of 1851, and the Isaac Stevens (Chehalis River) Treaty of
			 1855, but neither treaty was ratified, resulting in serious harm to the Chinook
			 people.
				(3)As a result of the
			 failure of the United States to protect the Chinook Nation and people, the
			 Chinooks lost their historic lands on the Columbia River, and a great number of
			 them succumbed to poverty and disease in the 19th century.
				(4)It was the intent
			 of Congress in the Act of March 4, 1911 (36 Stat. 1345), to provide restitution
			 to the Chinook people in the form of allotments of land on existing Indian
			 reservations, which the Supreme Court of the United States upheld in Halbert v.
			 United States (283 U.S. 753 (1931)).
				(5)Congress named
			 four of the five tribes of the Chinook Nation, the Lower Chinook, Wahkiakum,
			 Cathlamet, and Clatsop, in the Western Oregon Termination Act of 1954, and this
			 Act is the only basis for termination of the Federal relationship with the
			 Tribe.
				(6)The Chinook Nation
			 has remained active on the Lower Columbia River and Willapa Bay in the vicinity
			 of the reservation area of the Tansy Point Treaty and is well-known to
			 neighboring tribes and other communities.
				(7)The Chinook people
			 have survived and maintained their language, Chinookwawa, and culture despite
			 decades of neglect by the United States.
				(8)With different
			 Administrations disagreeing about the legal status of the Chinook Nation, it is
			 time for Congress to restore the Chinook Nation to Federal tribal
			 status.
				2.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)MemberThe
			 term member means an enrolled member of the Chinook Nation as of
			 the date of enactment of this Act, or an individual who has been placed on the
			 membership role in accordance with this Act.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)TribeThe
			 term Tribe means the Chinook Indian Nation, composed of the Lower
			 Chinook, Wahkiakum, Cathlamet, Clatsop, and Willapa Tribes.
			(4)StateThe
			 term State means the State of Washington.
			(5)State
			 territorial watersThe term State territorial waters
			 means all waters within the territorial limits of the State of
			 Washington.
			3.Federal
			 recognitionFederal
			 recognition is hereby extended to the Chinook Indian Nation. Except as
			 otherwise provided in this Act, all laws and regulations of the United States
			 of general application to Indians, and nations, tribes, or bands of Indians,
			 including the Act of June 18, 1934 (25 U.S.C. 461 et seq.), that are not
			 inconsistent with any specific provision of this Act shall be applicable to the
			 Tribe and its members.
		4.Federal services
			 and benefits
			(a)In
			 generalThe Tribe and its members shall be eligible, on and after
			 the date of the enactment of this Act, for all services and benefits provided
			 by the Federal Government to federally recognized tribes without regard to the
			 existence of a reservation for the Tribe or the location of the residence of
			 any member on or near any Indian reservation.
			(b)Service
			 areaFor purposes of the delivery of Federal services to enrolled
			 members of the Tribe, the Tribe’s service area shall consist of Pacific,
			 Wahkiakum, Cowlitz, and Clark Counties, Washington, and Clatsop and Columbia
			 Counties, Oregon.
			(c)Civil
			 jurisdictionUpon approval of the constitution and bylaws
			 pursuant to section 6 of this Act, the Nation shall exercise jurisdiction over
			 all its members who reside within the service area located in the State in
			 matters pursuant to the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et
			 seq.) as if the members were residing upon a reservation as defined in that
			 Act.
			5.MembershipNot later than 9 months after the date of
			 the enactment of this Act, the Tribe shall submit to the Secretary a membership
			 roll consisting of all individuals enrolled in the Tribe.
		6.Constitution and
			 governing body
			(a)Constitution
				(1)AdoptionNot
			 later than 1 year after the date of the enactment of this Act, the Tribe shall
			 conduct, by secret ballot, an election to adopt a constitution and bylaws for
			 the Tribe.
				(2)Interim
			 governing documentsUntil such time as a new constitution is
			 adopted under this section, the governing documents in effect on the date of
			 the enactment of the Act shall be the interim governing documents for the Tribe
			 most recently submitted to the Department of the Interior.
				(b)OfficialsNot
			 later than 6 months after the Tribe adopts a constitution and bylaws pursuant
			 to this section, the Tribe shall elect a governing body in accordance with the
			 procedures set forth in its constitution and bylaws. Until such time as a new
			 governing body is elected, the governing body of the Tribe shall be the
			 governing body selected under the election procedures specified in the interim
			 governing documents of the Tribe.
			7.Land in
			 trust
			(a)Requirement To
			 take land in trustIf the Tribe transfers all right, title, and
			 interest in and to any land to the Secretary, the Secretary shall take such
			 land in trust for the benefit of the Tribe, subject to subsection (c). This
			 subsection does not limit the authority of the Secretary to take land in trust
			 under the Indian Reorganization Act.
			(b)Plan for
			 establishment of reservation
				(1)In
			 generalThe Secretary shall—
					(A)negotiate with the
			 tribal governing body with respect to establishing a reservation for the Tribe;
			 and
					(B)not later than two
			 years after the date of enactment of this Act, develop a plan for establishment
			 of a reservation.
					(2)Consultation
			 with state and local officials requiredTo assure that legitimate
			 State and local interests are not prejudiced by the proposed establishment of
			 the reservation, the Secretary shall notify and consult with all appropriate
			 officials of the State and all owners of land adjacent to lands considered for
			 the proposed reservation in developing any plan under this subsection. The
			 Secretary shall provide complete information on the proposed plan to such
			 officials, including the restrictions imposed by subsection (c). During any
			 consultation by the Secretary under this subsection, the Secretary shall
			 provide such information as the Secretary possesses and request comments and
			 additional information on the following subjects:
					(A)The size and
			 location of the proposed reservation.
					(B)The anticipated
			 effect of the establishment of the proposed reservation on State and local
			 expenditures and tax revenues.
					(C)The extent of any
			 State or local service to the Tribe, the reservation, or members after the
			 establishment of the proposed reservation.
					(D)The extent of
			 Federal services to be provided in the future to the Tribe, the reservation, or
			 members.
					(E)The extent of
			 service to be provided in the future by the Tribe to members resident on or off
			 the reservation.
					(3)Restrictions on
			 planA plan developed
			 pursuant to this subsection shall be in accordance with subsection (c).
				(4)Submission of
			 plan
					(A)Submission to
			 congressUpon the approval by the tribal governing body of the
			 plan developed pursuant to this subsection (and after consultation with
			 interested parties pursuant to paragraph (2)), the Secretary shall submit the
			 plan to the Clerk of the House of Representatives and the Secretary of the
			 Senate for distribution to the committees of the respective Houses of Congress
			 with jurisdiction over the subject matter.
					(B)Appendix to
			 planThe Secretary shall append to the plan submitted to Congress
			 under this subsection a detailed statement—
						(i)describing the
			 manner in which the Secretary notified all interested parties in accordance
			 with this subsection;
						(ii)naming each
			 individual and official consulted in accordance with this subsection;
						(iii)summarizing the
			 testimony received by the Secretary pursuant to any such consultation;
			 and
						(iv)including any
			 written comments or reports submitted to the Secretary by any party named
			 pursuant to clause (ii).
						(c)Restrictions on
			 land taken in trust
				(1)Any real property
			 transferred by the Tribe or any member to the Secretary shall be taken and held
			 in the name of the United States for the benefit of the Tribe.
				(2)The Secretary
			 shall not accept any real property in trust for the benefit of the Tribe that
			 is not located within the political boundaries of Pacific, Wahkiakum, or
			 Cowlitz County, Washington.
				(3)Any privately
			 owned lands acquired by the Tribe or its members to be taken in trust by the
			 Secretary for the benefit of the Tribe shall be acquired on a willing-seller,
			 willing-buyer basis.
				(4)No eminent domain
			 authority may be exercised for the purposes of acquiring lands for the benefit
			 of the Tribe.
				8.
			 Fishing, hunting, and trapping rights not restored
			(a)In
			 generalNo nonceremonial fishing, hunting, or trapping rights of
			 any nature of the Tribe or of any member of the Tribe, including any indirect
			 or procedural right or advantage over individuals who are not members, are
			 granted or restored under this Act. Ceremonial hunting and fishing rights (not
			 to include whaling) shall be allowed in the area in which the Tribe has
			 historically hunted or fished, in Pacific and Wahkiakum Counties,
			 Washington.
			(b)Ceremonial
			 hunting and fishing
				(1)DefinedCeremonial
			 hunting and fishing includes traditional occasions on which the tribe has
			 traditionally fished, including—
					(A)the First Salmon
			 ceremony, which takes place annually on the third Friday of June;
					(B)the Winter
			 Gathering, which takes place annually on the third Saturday of January;
			 and
					(C)the funerals of
			 certain tribal members, to be determined in the Tribe’s constitution.
					(2)Time
			 periodCeremonial hunting and fishing may take place for up to 3
			 calendar days during the week preceding the ceremonies referred to in paragraph
			 (1).
				(c)PermitsThe director of the Washington Department
			 of Fish and Wildlife—
				(1)may issue permits
			 to members of the Chinook Nation to take fish for ceremonial purposes;
				(2)shall establish
			 the areas in which the permits are valid; and
				(3)shall regulate the
			 times for and manner of taking the fish, and the allocations from which they
			 will be taken.
				(d)Rules and
			 regulationsTo assure that ceremonial fishing is consistent with
			 the Tribe’s historic customs and traditions, any member of the Tribe who wishes
			 to take part in ceremonial fishing, must do so pursuant to—
				(1)any rules or
			 regulations put forth by the Washington Department of Fish and Wildlife with
			 respect to Indian ceremonial fishing; and
				(2)any rules or regulations put forth by the
			 Washington Department of Fish and Wildlife, or by the Washington Administrative
			 Code, with regard to the commercial and recreational allocations.
				(e)AllocationFish taken for ceremonial purposes will be
			 drawn from the commercial and recreational allocations as designated by the
			 Washington Department of Fish and Wildlife.
			(f)No commercial
			 rightsNothing in this section shall be construed to create a
			 right to fish commercially.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act, $2,000,000 for fiscal year
			 2010, $3,000,000 for fiscal year 2011, and $4,000,000 for fiscal year
			 2012.
		
